Appellee moves the court to dismiss the appeal on the ground that the district court adjourned September 9, 1911, and the bond in this case was not filed in said court until October 3, 1911 — 24 days after the adjournment of the trial court. An inspection of the record shows the facts to be as stated in the motion.
Article 1387, R.S. 1895, requires the bond to be filed within 20 days after the expiration of the term, unless the court by law may continue more than 8 weeks, or the party appealing resides without the county from which appeal is taken. The term of the Aransas district court is for less than 8 weeks, and the record alleges the residence of appellant to be in that county. It therefore follows the motion must be and is hereby granted, and said cause is accordingly dismissed, at appellant's cost.